             Case 3:19-cv-01521-KAD Document 12 Filed 10/01/19 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF CONNECTICUT

                                                  )
 DAY KIMBALL HEALTHCARE, INC. and                 )
 ERICA J. KESSELMAN, M.D.,                        )
                                                  )
                       Plaintiffs,                )
 v.                                               )     Case No. 3:19CV1521(KAD)
                                                  )
 ALLIED WORLD SURPLUS LINES                       )
 INSURANCE COMPANY F/K/A DARWIN                   )
 SELECT INSURANCE COMPANY and                     )
 STEADFAST INSURANCE COMPANY,                     )
                                                  )
                       Defendants.                )
                                                  )     October 1, 2019

             JOINT MOTION FOR ENLARGEMENT OF TIME – WITH CONSENT

        Pursuant to Local Civil Rule 7(b)(1)(a), the Defendants ALLIED WORLD SURPLUS

LINES INSURANCE COMPANY F/K/A DARWIN SELECT INSURANCE COMPANY

(“Allied World”) and STEADFAST INSURANCE COMPANY (“Steadfast”) respectfully move

this Court for a fourteen (14) day extension of time up through and including October 17, 2019, to

answer or otherwise respond to the Plaintiffs’ Complaint. The additional time is sought because

the undersigned counsel require sufficient time within which to investigate the claims asserted in

the Plaintiffs’ Complaint and properly respond to same. Pursuant to Local Rule 7(b)(3), this is the

first extension of time sought by either Allied World or Steadfast. Further, no trial date has been

assigned to this matter. As such, there will be no prejudice to the Plaintiffs if this Motion is

granted. The Plaintiffs’ counsel, Attorney Michael McCormack, has consented to this request.

                                                 Respectfully submitted,

                                                 By: /s/ Cristin E. Sheehan (CT26207)




1474345v.1
             Case 3:19-cv-01521-KAD Document 12 Filed 10/01/19 Page 2 of 3



                                               Cristin E. Sheehan
                                               Fed. Bar No. CT26207
                                               MORRISON MAHONEY LLP
                                               One Constitution Plaza, 10th Floor
                                               Hartford, CT 06103
                                               Phone: (860) 616-7638
                                               Fax: (860) 541-4883
                                               Email: cesheeha@morrisonmahoney.com

                                          Counsel for Allied World Surplus Lines
                                          Insurance Company f/k/a Darwin Select
                                          Insurance Company


                                          By: /s/ Dominic Spinelli
                                             Dominic Spinelli
                                             Peabody & Arnold LLP
                                             Federal Reserve Plaza
                                             600 Atlantic Avenue
                                             Boston, MA 02210
                                             Phone: (617) 951-2030
                                             Fax: (617) 951-2125
                                             Email: dspinelli@peabodyarnold.com

                                           Counsel for Steadfast Insurance Company




                                           2
1474345v.1
             Case 3:19-cv-01521-KAD Document 12 Filed 10/01/19 Page 3 of 3



                                           CERTIFICATION

        I hereby certify that on this same date, a copy of the foregoing was filed electronically
and served by mail on anyone unable to accept electronic filing. Notice of this filing will be sent
by e-mail to all parties by operation of the Court’s electronic filing system or by mail to anyone
unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties may
access this filing through the Court’s CM/ECF System.


Michael T. McCormack
O’Sullivan McCormack Jensen & Bliss PC
Putnam Park, Suite 100
100 Great Meadow Road
Wethersfield, CT 06109-2371
Counsel for Plaintiffs Day Kimball Healthcare Inc. and Erica J. Kesselman, M.D.


Dominic Spinelli
Peabody & Arnold LLP
Federal Reserve Plaza
600 Atlantic Avenue
Boston, MA 02210
Counsel for Defendant Steadfast Insurance Company

                                                     /s/ Cristin E. Sheehan (CT26207)
                                                     Cristin E. Sheehan
                                                     Fed. Bar No. CT26207
                                                     MORRISON MAHONEY LLP
                                                     One Constitution Plaza, 10th Floor
                                                     Hartford, CT 06103
                                                     Phone: (860) 616-7638
                                                     Fax: (860) 541-4883
                                                     Email: cesheeha@morrisonmahoney.com




                                                 3
1474345v.1
